DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted July 28, 2021.  Claims 1, 3, 5, 8, 14 – 15, 18, 20 – 21, and 24 – 29 are amended.  Claims 32 – 33 are cancelled (Claim 19 was previously cancelled).  Claim 34 is new.  Claims 1 – 18, 20 – 31 and 34 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2021 has been entered.

Claim Objections
The objections to the claims are withdrawn based upon the amendment submitted July 28, 2021.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 18 and 20 – 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 1 – 18 and 20 – 34 are drawn to a system and method, which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claims 1 and 21 recite generating a generic characterization operable to log a plurality of parameters relating to a patient including personal details, the generic characterization being non-specific of headache type; a differential diagnosis operable to determine a differential diagnosis of a headache type based at least in part on the plurality of parameters collected for the patient; a plurality of type specific log, each operable to log a plurality of parameters relating to the associated headache type during a course of the headache event; at least one output operable to display each type of specific module; receive a first data set of a plurality of  physiological parameters from a sensing device attached to the patient;  determine a 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover Mental Processes by determining an output of an analysis of a patient’s headache log. If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgement or opinion, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “module”, “display”, “a user interface”, “computerized patient device”, “generate a multi-dimensional model using a machine learning technique based at least in part on using as an input for the machine learning technique the first data set of the plurality of physiological parameters from the sensing device for a first period of time”, and “multi-dimensional model” are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The published specification supports this conclusion as follows:
[0014] Advantageously, the patient device is a computerized patient device. This may be, for example, a computer, a tablet, a smart telephone or other device having an input, a processor and an output display.
[0088] The data logging an analysis section 10 includes one or more of a personal computer 14, a mobile device 16 such as telephone or tablet, and optionally a sensing device such as a wearable bracelet 18. These devices 14 to 18 communicate preferably bi-directionally with a processing unit 20, which may be at the patient side, for instance in the computer 14 or mobile device 16, or may be located remotely at a remote server or at a clinical facility of the clinician 30.
[0093] The clinician 30 is provided with a portal device, which may be a computer 22 or other similar data processor, and also with a database 24 of patient health records for storing general patient data, at least some of which may be used by the system and method disclosed herein, and also for logging the data obtained 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 1 – 18, 20, and 22 – 34  when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 8 – 9, 16 – 18, 21, 23 – 24, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al., herein after Abbott (U.S. Publication Number 2015/0220694 A1) in view of Rosales et al., herein after Rosales (U.S. Publication Number 2006/0200010 A1) further in view of Pineda (U.S. Publication Number 2004/0267152 A1).

Claim 1 (Currently Amended): Abbott teaches a system for diagnosing and treating headaches, including: 
a generic characterization module operable to log a plurality of parameters relating to a patient including personal details (Figures 1 and 2A; paragraph 21 discloses software (module) on the computer server analyzes patient responses (log of a plurality of parameters relating to a patient) and generates headache conditions and comorbidities; Claim 1 discloses a computer server having diagnostic software to collect a plurality of information from a patient; Figure 3 discloses collecting personal history of a patient (personal details), collect headache symptoms from the patient (generic headache factors), collect workplace and living space information (possible triggers), collecting medication history of a patient (previous treatments and medication), and collecting family medical history (family history)), the generic characterization module 
a plurality of type specific log modules each operable to display a user interface to log a plurality of headache parameters relating to the headache type during the course of the headache event (paragraph 9 discloses computer based technology to outsource information acquisition to the patient prior to the physician encounter, then uses algorithms to analyze the data to diagnose up to 26 headache types and comorbidities; paragraph 21 discloses the patient accesses and completes the detailed questionnaire, where the questionnaire and patient responses are stored on a computer server, indicating a user interface; paragraph 26 discloses providing a patient with a headache log for tracking occurrences of headaches); 
at least one output module operable to display on the user interface the log of each type specific module (paragraph 9 discloses computer based technology to outsource information acquisition to the patient prior to the physician encounter, then uses algorithms to analyze the data to diagnose up to 26 headache types and comorbidities; paragraph 21 discloses transmitting a report (output) after the analysis is run on the patient response data; paragraph 22 discloses patients and medical providers may access the computer server through an internet or wirelessly connected device such as a tablet, laptop, and smartphone).
Abbott fails to explicitly teach the following limitations met by Rosales as cited:
a differential diagnosis module (Figure 2; paragraph 8 discloses computer aided differential diagnosis) operable to determine a differential diagnosis of a headache type based at least in part on the plurality of parameters collected for the patient (paragraph 36 discloses patient information is collected for a specific patient).
 the differential diagnosis module (Figure 2; paragraph 8 discloses computer aided differential diagnosis) is configured to: 2
receive a first data set of a plurality of physiological parameters from a sensing device attached to the patient (paragraph 33 discloses capturing data transmitted from a medical device that can provide patient or clinical data); 
generate a multi-dimensional model using a machine learning technique based at least in part on using as an input for the machine learning technique the first data set of the plurality of physiological parameters from the sensing device for a first period of time (paragraph 30 discloses machine learning techniques, such as training a neural network using sets of training data obtained from a database of patients with known diagnosis, which is analyzed with the clinical data and outputs a diagnosis). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Abbott to further include differential diagnosis through information maximization and benefit maximization as disclosed by Rosales.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Abbott in this way to provide the proper use of available information from previous patient records to significantly aid the clinician in 
Abbott and Rosales fail to explicitly teach the following limitations met by Pineda as cited:
determine a headache pattern of physiological parameters based at least in part on the multi-dimensional model (paragraph 8 discloses the outcome of both linear stochastic and non-linear analyses is combined with independent component analysis for the reduction or elimination of random noise, detection of the onset of seizure, and with neural network capabilities, the enhancement of pattern recognition; paragraph 19 discloses neural network pattern recognition; paragraph 47 discloses the network learns interdependencies in the model; paragraph 55 discloses the prediction of migraine headaches which are thought to reflect a type of seizure); 
receive a second data set of the plurality of physiological parameters from the sensing device for a second period of time (claim 1 discloses receiving a second bio-electric signal of a subject);
determine a predicted headache event for the patient based at least in part on the second data set of the plurality of physiological parameters corresponding to the headache pattern of physiological parameters (paragraph 47 discloses the network learns interdependencies in the model; paragraph 55 discloses the prediction of migraine headaches which are thought to reflect a type of seizure); and 
transmit an alert for the predicted headache event to a patient device (Figure 5; paragraph 53 discloses activating an audible or visual alert of a BNA). 

One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Abbott and Rosales in this way to incorporate real time linear and non-linear brain wave dynamics as part of an assessment protocol to enable remedial preventative therapy (Pineda:  paragraph 6).

Claim 2 (Previously Presented): Abbott, Rosales, and Pineda teach the system according to claim 1. Abbott teaches a system wherein the patient device is a computerized patient device (paragraph 22 discloses patients and medical providers may access the computer server through an internet or wirelessly connected device such as a tablet, laptop, and smartphone).  

Claim 3 (Currently Amended): Abbott, Rosales, and Pineda teach the system according to claim 2. Abbott teaches a system wherein the patient device includes a computer, a tablet, or a smart telephone (paragraph 22 discloses patients and medical providers may access the computer server through an internet or wirelessly connected device such as a tablet, laptop, and smartphone). 

Claim 4 (Previously Presented): Abbott, Rosales, and Pineda teach the system according to claim 1.   Abbott teaches a system wherein the generic characterization module and/or the differential diagnosis module are included in the patient device (paragraph 22 discloses the computer server may be a general purpose computer, and may be accessed through an internet or wirelessly connected device such as a table, laptop or smartphone).  

Claim 5 (Currently Amended): Abbott, Rosales, and Pineda teach the system according to claim 1. Abbott discloses a system wherein the differential diagnosis module includes at least one algorithm for determining the headache type on-3-T|H Docket No.: 052308-1540 the basis of a combination of the plurality of parameters inputted into the generic characterization module (paragraph 9 discloses using algorithms to analyze the patient data to diagnose up to 26 headache types and comorbidities). 

Claim 8 (Currently Amended): Abbott, Rosales, and Pineda teach the system according to claim 1.  Abbott teaches a system wherein the plurality of type specific log modules are operable to log inputs relating to one or more of: 
(i) headache symptoms (Figure 3; claim 10); 
(ii) headache triggers; 
(iii) headache timing; 
(iv) treatment taken.  

Claim 9 (Previously Presented): Abbott, Rosales, and Pineda teach the system according to claim 1. Abbott teaches a system wherein the at least one output module is operable to provide a patient indication of one or more of: 
(i) headache history (paragraph 25 discloses a patient’s neurological past history); 
(ii) headache frequency; 
(iii) treatment efficacy; 
(iv) trigger frequency.  

Claim 16 (Previously Presented): Abbott, Rosales, and Pineda teach the system according to claim 1.   Abbott teaches a system wherein the system includes a generic headache log module for logging and processing data relating to a non-specific headache type (paragraph 26). 

Claim 17 (Previously Presented): Abbott, Rosales, and Pineda teach the system according to claim 1. Abbott teaches a system wherein the system includes a diary log module allowing a patient to input headache symptoms on time period basis (paragraph 26).  

Claim 18 (Currently Amended): Abbott, Rosales, and Pineda teach the system according to claim 1.   Abbott teaches a system wherein the system provides for a patient to select one or more log modules for inputting and analyzing headache symptoms (paragraph 26).  

Claim 21 (Currently Amended): Abbott teaches a method of diagnosing and treating headaches, including the steps of: 
generating a log of a plurality of parameters relating to a patient including personal details, generic headache factors, possible triggers, relieving factors, previous treatments and medications, family history (Figures 1 and 2A; paragraph 21 discloses software (module) on the computer server analyzes patient responses (log of a plurality of parameters relating to a patient) and generates headache conditions and comorbidities; Claim 1 discloses a computer server having diagnostic software to collect a plurality of information from a patient; Figure 3 discloses collecting personal history of a patient (personal details), collect headache symptoms from the patient (generic headache factors), collect workplace and living space information (possible triggers), collecting medication history of a patient (previous treatments and medication), and collecting family medical history (family history)), said parameters being non-specific of headache type and designed to be accessible prior to a headache event (Figure 3 discloses collecting sleep pattern information from the patient (collecting information outside of a headache event); paragraph 9 discloses using algorithms to analyze the data provided by the patient to diagnose up to 26 headache types and comorbidities (which are outside of the headache event)); 
providing a plurality of type specific log functions each for logging during the course of the headache event and analyzing a plurality of parameters relating to the headache type (paragraph 9 discloses computer based technology to outsource 
displaying a graphical user input for inputting data into a plurality of type specific log modules during the headache event (paragraph 9 discloses computer based technology to outsource information acquisition to the patient prior to the physician encounter, then uses algorithms to analyze the data to diagnose up to 26 headache types and comorbidities; paragraph 21 discloses the patient accesses and completes the detailed questionnaire, where the questionnaire and patient responses are stored on a computer server, indicating a user interface; paragraph 26 discloses providing a patient with a headache log for tracking occurrences of headaches); 
displaying an output of the log and analysis of the headache type to the patient (paragraph 9 discloses computer based technology to outsource information acquisition to the patient prior to the physician encounter, then uses algorithms to analyze the data to diagnose up to 26 headache types and comorbidities paragraph 21 discloses transmitting a report (output) after the analysis is run on the patient response data; paragraph 22 discloses patients and medical providers may access the computer server through an internet or wirelessly connected device such as a tablet, laptop, and smartphone).
Abbott fails to explicitly teach the following limitations met by Rosales as cited:
determining from the plurality of parameters a differential diagnosis of a headache type prior to the headache event based at least in part on a correlation between the parameters collected for the patient and a plurality of patient records of 
receiving a first data set of a plurality of physiological parameters from a sensing device attached to the patient (paragraph 33 discloses capturing data transmitted from a medical device that can provide patient or clinical data); 
generating a multi-dimensional model using a machine learning technique based at least in part on using as an input for the machine learning technique the first data set of the plurality of physiological parameters (paragraph 30 discloses machine learning techniques, such as training a neural network using sets of training data obtained from a database of patients with known diagnosis, which is analyzed with the clinical data and outputs a diagnosis). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Abbott to further include differential diagnosis through information maximization and benefit maximization as disclosed by Rosales.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Abbott in this way to provide the proper use of available information from previous patient records to significantly aid the clinician in 
Abbott and Rosales fail to explicitly teach the following limitations met by Pineda as cited:
determining a headache pattern of physiological parameters from the sensing device (paragraph 8 discloses the outcome of both linear stochastic and non-linear analyses is combined with independent component analysis for the reduction or elimination of random noise, detection of the onset of seizure, and with neural network capabilities, the enhancement of pattern recognition; paragraph 19 discloses neural network pattern recognition; paragraph 47 discloses the network learns interdependencies in the model; paragraph 55 discloses the prediction of migraine headaches which are thought to reflect a type of seizure); 
receiving a second data set of the plurality of physiological parameters from the sensing device (claim 1 discloses receiving a second bio-electric signal of a subject); 
determining a predicted headache event for the patient based at least in part on the second data set of the plurality of physiological parameters corresponding to the headache pattern of physiological parameters (paragraph 47 discloses the network learns interdependencies in the model; paragraph 55 discloses the prediction of migraine headaches which are thought to reflect a type of seizure); and 
transmitting an alert for the predicted headache event to a patient device (Figure 5; paragraph 53 discloses activating an audible or visual alert of a BNA).
The motivation to combine the teachings of Abbott, Rosales, and Pineda is discussed in the rejection of claim 1, and incorporated herein. 

Claim 23 (Previously Presented): Abbott, Rosales, and Pineda teach the method according to claim 21.  Abbott teaches a method including the step of providing for the logging of one or more of: 
(i) headache symptoms (Figure 3; claim 10); 
(ii) headache triggers; 
(iii) headache timing; 
(iv) treatment taken.  

Claim 24 (Currently Amended): Abbott, Rosales, and Pineda teach the method according to claim 21.  Abbott teaches a method including the step of providing for the outputting of a patient indication of one or more of: 
(i) headache history (paragraph 25 discloses a patient’s neurological past history); 
(ii) headache frequency; 
(iii) treatment efficacy; 
(iv) trigger frequency.  

Claim 30 (Previously Presented): Abbott, Rosales, and Pineda teach the method according to claim 21. Abbott teaches a method including the step of providing for the logging and processing data relating to a non-specific headache type (paragraph 26).  

Claims 6 – 7, 22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al., herein after Abbott (U.S. Publication Number 2015/0220694 A1) in view of Rosales et al., herein after Rosales (U.S. Publication Number 2006/0200010 A1) further in view of Pineda (U.S. Publication Number 2004/0267152 A1) further in view of Lipton, R. B., et al., herein after Lipton (“A Self-Administered Screener for Migraine in Primary Care:  The ID Migraine Validation Study.” Neurology, Neurology, Aug. 2003, pages 375 – 382, doi:10.1212/01.WNL.0000078940.53438.83).

Claim 6 (Previously Presented): Abbott, Rosales, and Pineda teach the system according to claim 5. 
Abbott, Rosales, and Pineda fail to explicitly teach the following limitations met by Lipton as cited:
wherein the at least one algorithm is adaptive on the basis of headache information gathered from a plurality of patients (page 376, column 1, paragraph 3 discloses study subjects of men and women aged 18 – 55 years old, visiting a primary care doctor, including patients previously diagnosed with headaches; page 376, column 2, paragraph 4 discloses a computer based algorithm run on the symptom checklist and compared with clinician diagnosis).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Abbott, Rosales, and Pineda to further include a brief, self-administered migraine screening tool for patents with headache complaints in the primary care setting as disclosed by Lipton.


Claim 7 (Previously Presented): Abbott, Rosales, and Pineda teach the system according to claim 1. 
Abbott, Rosales, and Pineda fail to explicitly teach the following limitations met by Lipton as cited:
wherein the system includes a database of patient data and diagnoses from a plurality of patients (page 376, column 1, paragraph 3 discloses study subjects of men and women aged 18 – 55 years old, visiting a primary care doctor, including patients previously diagnosed with headaches), and a processing module operable to adapt a diagnosis for a patient on the basis of stored patient data relating to patients having at least one characteristic consistent with those of the patient (page 377, column 2, paragraph, Results, paragraph 3 discloses headache experts assigned a diagnosis based on both clinical evaluation and HIS criteria).
The motivation to combine the teachings of Abbott, Rosales, Pineda, and Lipton is discussed in the rejection of claim 6, and incorporated herein.  

Claim 22 (Previously Presented): Abbott, Rosales, and Pineda teach the method according to claim 21. 
Abbott, Rosales, and Pineda fail to explicitly teach the following limitations met by Lipton as cited:
wherein for a system which includes a database of patient data and diagnoses from a plurality of patients (page 376, column 1, paragraph 3 discloses study subjects of men and women aged 18 – 55 years old, visiting a primary care doctor, including patients previously diagnosed with headaches), the steps of adapting a diagnosis for a patient on the basis of the patient data relating to patients having at least one characteristic consistent with those of the patient (page 377, column 2, paragraph, Results, paragraph 3 discloses headache experts assigned a diagnosis based on both clinical evaluation and HIS criteria).
The motivation to combine the teachings of Abbott, Rosales, Pineda, and Lipton is discussed in the rejection of claim 6, and incorporated herein.  

Claim 25 (Currently Amended): Abbott, Rosales, and Pineda teach the method according to claim 24.
Abbott, Rosales, and Pineda fail to explicitly teach the following limitations met by Lipton as cited:
including the step of providing at least one of the patient indications in graphical form, optionally a bar or pie chart (page 377, column 1, paragraph 5 discloses a graphical method to correlate prediction of the screener and the gold standard diagnosis).  
The motivation to combine the teachings of Abbott, Rosales, Pineda, and Lipton is discussed in the rejection of claim 6, and incorporated herein.  

Claims 10 – 15, 20, 28 – 29, 31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al., herein after Abbott (U.S. Publication Number 2015/0220694 A1) in view of Rosales et al., herein after Rosales (U.S. Publication Number 2006/0200010 A1) further in view of Pineda (U.S. Publication Number 2004/0267152 A1) further in view of Turkel et al., herein after Turkel (U.S. Publication Number 2010/0266638 A1).

Claim 10 (Previously Presented): Abbott, Rosales, and Pineda teach a system according to claim 9. 
Abbott, Rosales, and Pineda fail to explicitly teach the following limitations met by Turkel as cited:
wherein at least one of the patient indications is in graphical form, wherein the graphical form is a bar or pie chart (Figure 10 discloses a bar graph indicating patients with opioid acute headache medication use).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Abbott, Rosales, and Pineda to further include improved methods for treating headaches by utilizing a particular and targeted injection method, across particular muscles of the patient as disclosed by Turkel.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Abbott, Rosales, and Pineda in this way to provide improved patient function such as reduced pain, increased ambulation, and overall improved quality of life (Turkel:  paragraph 148).

Claim 11 (Previously Presented): Abbott, Rosales, and Pineda teach the system according to claim 9. 
Abbott, Rosales, and Pineda fail to explicitly teach the following limitations met by Turkel as cited:
wherein at least one of the patient indications is a graphical display of a person's head, subdivided into head and facial zones (Figure 17 discloses facial and head zones; Paragraph 492 discloses administrations sites of the frontalis, corrugator, occipitalis, and more bilaterally distributed).  
The motivation to combine the teachings of Abbott, Rosales, Pineda, and Turkel is discussed in the rejection of claim 10 and incorporated herein.  

Claim 12 (Previously Presented): Abbott, Rosales, and Pineda teach the system according to claim 9. 
Abbott, Rosales, and Pineda fail to explicitly teach the following limitations met by Turkel as cited:
wherein the patient indication is limited over a time period (paragraph 27 discloses patient history of migraines that transforms into a daily or near-daily headache lasting for prolonged periods; paragraph 106 and Figure 1 disclose a graph which shows results of a clinical study (mean change in number of headaches per 30 day period)).
The motivation to combine the teachings of Abbott, Rosales, Pineda, and Turkel is discussed in the rejection of claim 10 and incorporated herein.  

Claim 13 (Previously Presented): Abbott, Rosales, and Pineda teach the system according to claim 1. 
Abbott, Rosales, and Pineda fail to explicitly teach the following limitations met by Turkel as cited:
wherein the system includes at least one sensing device operable to sense one or more patient physiological parameters (paragraph 357 discloses assessment of safety via vital signs, which is interpreted as a measurement of physiological parameters).  
The motivation to combine the teachings of Abbott, Rosales, Pineda, and Turkel is discussed in the rejection of claim 10 and incorporated herein.  

Claim 14 (Currently Amended): Abbott, Rosales, Pineda, and Turkel teach the system according to claim 13. Abbott teaches a system wherein the at least one sensing device is operable to sense at least one of: 
(i) number of steps walked, 
(ii) steps climbed, 
(iii) distance travelled, 
(iv) calories burned, 
(v) active time, 
(vi) heart rate, 
(vii) sleep time (Figure 3; paragraph 26; and claim 8), 
(viii) sleep quality, 

(x) sound levels, 
(xi) proportion of time spent indoors versus outdoors, 
(xii) blood pressure, 
(xiii) breath rate, 
(xiv) mood sensor, 
(xv) fatigue sensor, 
(xvi) oxygen levels, 
(xvii) blood sugar levels, 
(xviii) temperature, 
(xix) alcohol levels in blood. 

Claim 15 (Currently Amended): Abbott, Rosales, Pineda, and Turkel teach the system according to claim 13. Abbott discloses a system wherein the sensing device and the plurality of type specific log modules are configured to communicate with one another automatically (paragraph 26 where the results of the analysis are transmitted to the patient based on the sensing data (sleep habits/disorders) and the headache log).  

Claim 20 (Currently Amended): Abbott, Rosales, and Pineda teach the system according to claim 1. 
Abbott, Rosales, and Pineda fail to explicitly teach the following limitations met by Turkel as cited:
interface includes at least a graphical display of a person's head, subdivided into head and facial zones (Figure 17 discloses facial and head zones; Paragraph 492 discloses administrations sites of the frontalis, corrugator, occipitalis, and more bilaterally distributed).  
The motivation to combine the teachings of Abbott, Rosales, Pineda, and Turkel is discussed in the rejection of claim 10 and incorporated herein.  

Claim 28 (Currently Amended): Abbott, Rosales, and Pineda teach the method according to claim 21.
Abbott, Rosales, and Pineda fail to explicitly teach the following limitations met by Turkel as cited:
including the step of providing for data input from at least one sensing device operable to sense one or more patient physiological parameters (paragraph 357 discloses assessment of safety via vital signs, which is interpreted as a measurement of physiological parameters).  
The motivation to combine the teachings of Abbott, Rosales, Pineda, and Turkel is discussed in the rejection of claim 10 and incorporated herein.  

Claim 29 (Currently Amended): Abbott, Rosales, Pineda, and Turkel teach the method according to claim 28. Abbott teaches a method wherein the at least one sensing device is operable to sense at least one of: 
(i) number of steps walked, 
(ii) steps climbed, 

(iv) calories burned, 
(v) active time, 
(vi) heart rate, 
(vii) sleep time (Figure 3; paragraph 26; and claim 8), 
(viii) sleep quality, 
(ix) levels of phone use, 
(x) sound levels, 
(xi) proportion of time spent indoors versus outdoors, 
(xii) blood pressure, 
(xiii) breath rate, 
(xiv) mood sensor, 
(xv) fatigue sensor, 
(xvi) oxygen levels, 
(xvii) blood sugar levels, 
(xvii) temperature, and
(xviii) alcohol levels in blood.  
 
Claim 31 (Previously Presented): Abbott, Rosales, and Pineda teach the method according to claim 21. 
Abbott, Rosales, and Pineda fail to explicitly teach the following limitations met by Turkel as cited:

The motivation to combine the teachings of Abbott, Rosales, Pineda, and Turkel is discussed in the rejection of claim 10 and incorporated herein.  

Claim 34 (New): Abbott and Rosales teach the system according to claim 1.  Abbott discloses retrieve from the generic characterization module, data associated with the headache type (Figures 1 and 2A; paragraph 21 discloses software (module) on the computer server analyzes patient responses (log of a plurality of parameters relating to a patient) and generates headache conditions and comorbidities; Claim 1 discloses a computer server having diagnostic software to collect a plurality of information from a patient; Figure 3 discloses collecting personal history of a patient (personal details), collect headache symptoms from the patient (generic headache factors), collect workplace and living space information (possible triggers), collecting medication history of a patient (previous treatments and medication), and collecting family medical history (family history)), the generic characterization module being non-specific of headache type and designed to be accessible prior to a headache event (Figure 3 discloses collecting sleep pattern information from the patient (collecting information outside of a headache event); paragraph 9 discloses using algorithms to analyze the data provided by the patient to diagnose up to 26 headache types and comorbidities (which are outside of the headache event)).
Abbott fails to explicitly teach the following limitations met by Rosales as cited:

It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Abbott to further include differential diagnosis through information maximization and benefit maximization as disclosed by Rosales.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Abbott in this way to provide the proper use of available information from previous patient records to significantly aid the clinician in making patient specific decisions in order to efficiently achieve a proper diagnosis or decision on treatment (Rosales:  paragraph 19).
Abbott, Rosales, and Pineda fail to explicitly teach the following limitations met by Turkel as cited:
	generate a score for the headache type based at least in part on the retrieved data, wherein the score represents a likelihood of the patient having the headache type (paragraph 148 discloses scores obtained can be compared to published values available for general and patient populations).
The motivation to combine the teachings of Abbott, Rosales, Pineda, and Turkel is discussed in the rejection of claim 10 and incorporated herein.  

Claims 26 – 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al., herein after Abbott (U.S. Publication Number 2015/0220694 A1) in view of Rosales et al., herein after Rosales (U.S. Publication Number 2006/0200010 A1) further in view of Pineda (U.S. Publication Number 2004/0267152 A1) and in view of Lipton, R. B., et al., herein after Lipton (“A Self-Administered Screener for Migraine in Primary Care:  The ID Migraine Validation Study.” Neurology, Neurology, Aug. 2003, pages 375 – 382, doi:10.1212/01.WNL.0000078940.53438.83) further in view of Turkel et al., herein after Turkel (U.S. Publication Number 2010/0266638 A1).

Claim 26 (Currently Amended):  Abbott, Rosales, Pineda, and Lipton teach the method according to claim 24. 
Abbott, Rosales, Pineda, and Lipton fail to explicitly teach the following limitations met by Turkel as cited:
wherein at least one of the patient indications is a graphical display of a person's head, subdivided into head and facial zones (Figure 17 discloses facial and head zones; Paragraph 492 discloses administrations sites of the frontalis, corrugator, occipitalis, and more bilaterally distributed).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Abbott, Rosales, Pineda, and Lipton to further include improved methods for treating headaches by utilizing a particular and targeted injection method, across particular muscles of the patient as disclosed by Turkel.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Abbott, Rosales, Pineda, and Lipton in this way to 

Claim 27 (Currently Amended): Abbott, Rosales, Pineda, and Lipton teach the method according to claim 24. 
Abbott, Rosales, Pineda, and Lipton fail to explicitly teach the following limitations met by Turkel as cited:
wherein the patient indication is limited over a time period (paragraph 27 discloses patient history of migraines that transforms into a daily or near-daily headache lasting for prolonged periods; paragraph 106 and Figure 1 disclose a graph which shows results of a clinical study (mean change in number of headaches per 30 day period)).
The motivation to combine the teachings of Abbott, Rosales, Pineda, Lipton, and Turkel is discussed in the rejection of claim 26 and incorporated herein.  

Response to Arguments
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.
Rejections of Claims 1 – 18 and 20 – 33 under 35 USC § 101
The Applicant argues the present claims are integrated into a practical application because the claims are directed to a technological improvement to a technical problem.  The Examiner respectfully disagrees.  The additional elements of 
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.


The Applicant argues the claims are patent eligible because the claims of the present application correlate to example 39 of the Subject Matter Eligibility Examples.  The Examiner respectfully disagrees.  Example 39 recites “A computer-implemented method of training a neural network for facial detection comprising: collecting a set of digital facial images from a database; applying one or more transformations to each digital facial image including mirroring, rotating, smoothing, or contrast reduction to create a modified set of digital facial images; creating a first training set comprising the collected set of digital facial images, the modified set of digital facial images, and a set of digital non-facial images; training the neural network in a first stage using the first training set; creating a second training set for a second stage of training comprising the first training set and digital non-facial images that are incorrectly detected as facial images after the first stage of training; and training the neural network in a second stage using the second training set.”  Claim 1 of Example 39 does not recite an abstract idea or any other judicial exception because the claim does not recite a mathematical concept, the claim does not recite a mental process because the steps, as claimed are not practically performed in the human mind, nor does the claim recite any method of organizing human activity.  The present claims differ such that the additional elements include “module”, “display”, “a user interface”, “computerized patient device”, “generate a multi-dimensional model using a machine learning technique based at least in part on using as an input for the machine learning technique the first data set of the plurality of physiological parameters from the sensing device for a first period of time”, and “multi-dimensional model”.  The claim, as a whole, merely describes how to generally “apply” the concept of diagnosing and treating headaches (as described in the Applicant’s specification).  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the prioritization of user symptom complaints.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  
Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the Applicant’s argument is not persuasive and the rejection is maintained.

Rejections of Claims 1 – 18 and 20 – 33 under 35 USC § 103
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive. In response to the Applicant’s argument, it is respectfully submitted that the Examiner has applied new prior art to the amended claims.  The Examiner notes that the amended limitations were not in the previously pending claims; as such, Applicant’s remarks with the regard to the application of Abbott and Rosales are addressed in the above Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626